OO\]O‘\Ul-l>

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

MAY 0 1 2019

CLERK, U. S. D\STR|CT COURT
EASTERN D|STR|CT OF CAL|FORN|A

BY f’z\}
DEPUT¥ GLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

MERRICK JOSE MOORE,

Plaintiff, NOTICE AND ORDER THAT INMATE
JAMISE JERMAINE CALLOWAY, CDCR
v. #P-97743, IS NO LONGER NEEDED AS A
WITNESS IN THESE PROCEEDINGS, AND
CASAS, et al., THE WRIT OF HABEAS CORPUS AD
TESTIFICANDUM IS DISCHARGED

case NO. 1;13-cv-01820-BAM (PC)

Defendants.

 

 

 

The jury trial in this matter commenced on April 29, 2019, and Inmate Jamise Jermaine
Calloway, CDCR #P-97743, has testified via video teleconference and is no longer needed by
the Court as a witness in these proceedings Accordingly, the writ of habeas corpus ad
testificandum as to this inmate is HEREBY DISCHARGED.

IT IS SO ORDERED.

z @/DZZ

/ BARBARA A Mc UI(@FE
UNITED srATES MA sRATE JUDGE

 

 

